Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, and 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabuncu et al. (US 2022/0075017 A1; hereafter: Sabuncu).
Regarding Claim 1, Sabuncu teaches: a system for Magnetic Resonance Imaging (MRI) (¶78: “Table 1 below lists run time statistics for the different reconstruction methods, computed on the test subjects. For the U-Net, run-times for both a graphics processing unit (GPU) (Nvidia Titan Xp) and central processing unit (CPU) are provided.”;  a GPU contains both processing and memory components and can be construed as a system), comprising: a at one storage device including a set of instructions; and at least one processor configured to communicate with the at least one storage device (¶98: “a computing device 1510 of computing system 1500 includes at least one processor 1550 for performing actions in accordance with instructions and one or more memory devices 1530 or 1575 for storing instructions and data.”), wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (¶98: “a computing device 1510 of computing system 1500 includes at least one processor 1550 for performing actions in accordance with instructions and one or more memory devices 1530 or 1575 for storing instructions and data.”) including: obtaining at least one training sample each of which includes full MRI data (¶31: “The input images may be fully sampled images, meaning that the images were obtained with the highest sampling capacity of the imaging system with which they were obtained.”; ¶43: “Training data 112 may include full-resolution MRI images, captured during previous MRI scans of various subjects (e.g., at the full (maximum) resolution of an MRI image system)”); obtaining a preliminary subsampling model and a preliminary MRI reconstruction model (¶41: “the training system 102 may implement a forward model 108 that encodes the under-sampling process and a machine-learning model 109.”; ¶38: “the image reconstruction system 104 may store a database of reconstruction models 116 (e.g., each corresponding to an optimization of machine-learning model 109, and including parameters 117 such as weights that have been optimized for a corresponding sub-sampling pattern 114 by training system 102)”); and generating a subsampling model corresponding to an MRI reconstruction model by jointly training the preliminary subsampling model and the preliminary MRI reconstruction model using the at least one training sample, the subsampling model being the trained preliminary subsampling model, and the MRI reconstruction model being at least a portion of the trained preliminary MRI reconstruction model (¶42: “Since the performance of a reconstruction model 116 in generating reconstructed images based on under-sampled data depends on the sub-sampling pattern with which the under-sampled data is obtained, training system 102 combines the process of identifying an under-sampling pattern with the process of training a reconstruction model in a single learning operation”).
Regarding Claim 2, Sabuncu teaches: the system of claim 1, wherein the jointly training the preliminary subsampling model and the preliminary MRI reconstruction model includes an iterative operation including one or more iterations, and at least one iteration of the one or more iterations (¶53: “LOUPE [Learning-based Optimization of the Under-sampling Pattern] operations are described in which the optimized probabilistic sub-sampling mask is generated together with a rapid neural network-based reconstruction model”; iterative aspects are a core aspect of optimization and machine learning methods) includes: obtaining, based on the preliminary subsampling model and the preliminary MRI reconstruction model, an intermediate subsampling model and an intermediate MRI reconstruction model (¶45: “By adjusting the under-sampling pattern and the parameters (e.g., weights) of the reconstruction model in an end-to-end operation, pairs of patterns and reconstruction models can be generated for each set of input ground truth images.”; adjusting the under-sampling pattern and parameters of the reconstruction models results in a different intermediate model); determining whether the intermediate subsampling model satisfies a termination condition; and in response to determining that the intermediate subsampling model does not satisfy the termination condition, updating based on the intermediate MRI reconstruction model and at least a portion of the at least one training sample, the intermediate subsampling model (¶67: “The training system 102 may then minimize the unsupervised loss function (e.g., the function defined in Eq. (4)) that is based on a difference between the ground-truth images 200 and the output reconstructed images 212, by adjusting weights 202 of the anti-aliasing network and adjusting the test under-sampling pattern corresponding to binary mask 206”; the minimization of a loss function typically terminates the learning process and results in a set of final parameters and final model.”).
Regarding Claim 3, Sabuncu teaches: the system of claim 2, wherein the at least one iteration is the first iteration among the one or more iterations, the intermediate subsampling model is the preliminary subsampling model and the intermediate MRI reconstruction model is the preliminary MRI reconstruction model (¶45: “By adjusting the under-sampling pattern and the parameters (e.g., weights) of the reconstruction model in an end-to-end operation, pairs of patterns and reconstruction models can be generated for each set of input ground truth images.”; an initial pattern and model is needed before adjustments can be made in successive iterations).
Regarding Claim 4, Sabuncu teaches: the system of claim 2, wherein the one or more iterations include a plurality of iterations, the at least one iteration is subsequent to the first iteration among the one or more iterations, the intermediate subsampling model is an updated intermediate subsampling model generated in a previous iteration, and the intermediate MRI reconstruction model is an updated intermediate subsampling model generated in the previous iteration or the preliminary MRI reconstruction model (¶45: “By adjusting the under-sampling pattern and the parameters (e.g., weights) of the reconstruction model in an end-to-end operation, pairs of patterns and reconstruction models can be generated for each set of input ground truth images.”).
Regarding Claim 5, Sabuncu teaches: the system of claim 2, wherein for the at least one iteration, the determining whether the intermediate subsampling model satisfies a termination condition comprises: for each of the at least a portion of the at least one training sample, generating, based on the intermediate subsampling model and the full MRI data of the training sample, a subsampled MRI image (¶44: “The forward model converts the ground truth images to k-space and then down-samples the k-space according to a particular learned under-sampling pattern.”); generating, based on the subsampled MRI image and the intermediate MRI reconstruction model, a predicted full MRI image (¶44: “The model then converts the down-sample k-space (now under-sampled relative to the k-space of the input image) to the image domain to generate under-sampled images corresponding to a ground truth image and the particular under-sampling pattern, to feed as an input to the reconstruction network.”; ¶45: “The machine-learning model 109 then reconstructs an output”); and generating a determination result of whether the predicted full MRI image satisfies a preset condition (¶45: “The machine-learning model 109 then reconstructs an output (e.g., high-resolution such as full-resolution) image from the input under-sampled (e.g., low-resolution) image, which is then compared (e.g., in image quality) to the original ground truth image to determine the quality of the reconstruction.”); and determining, based on the determination result of each of the at least a portion of the at least one training sample, whether the intermediate subsampling model satisfies the termination condition (¶67: “The training system 102 may then minimize the unsupervised loss function (e.g., the function defined in Eq. (4)) that is based on a difference between the ground-truth images 200 and the output reconstructed images 212, by adjusting weights 202 of the anti-aliasing network and adjusting the test under-sampling pattern corresponding to binary mask 206”).
Regarding Claim 6, Sabuncu teaches: the system of claim 5, wherein for each of the at least a portion of the at least one training sample, the generating a determination result of whether the predicted full MRI image satisfies a preset condition comprises: obtaining, based on the full MRI data of the training sample, a full MRI image (¶45: “The machine-learning model 109 then reconstructs an output (e.g., high-resolution such as full-resolution) image from the input under-sampled (e.g., low-resolution) image, which is then compared (e.g., in image quality) to the original ground truth image to determine the quality of the reconstruction.”); determining a difference between the full MRI image and the predicted full MRI of the training sample (¶45: “The machine-learning model 109 then reconstructs an output (e.g., high-resolution such as full-resolution) image from the input under-sampled (e.g., low-resolution) image, which is then compared (e.g., in image quality) to the original ground truth image to determine the quality of the reconstruction.”); and determining whether the predicted full MRI image satisfies the preset condition by determining whether the difference exceeds a threshold difference (¶62: “This network takes a complex-valued under-sampled image, represented as two-channels, and aims to minimize the reconstruction error – the squared difference between the magnitude images of ground truth and the reconstruction.”).
Regarding Claim 9, Sabuncu teaches: the system of claim 2, wherein in response to determining that the intermediate subsampling model does not satisfy the termination condition, the at least one iteration of the one or more iterations includes: updating based on the at least a portion of the at least one training sample, the intermediate MRI reconstruction model (¶67: “The training system 102 may then minimize the unsupervised loss function (e.g., the function defined in Eq. (4)) that is based on a difference between the ground-truth images 200 and the output reconstructed images 212, by adjusting weights 202 of the anti-aliasing network and adjusting the test under-sampling pattern corresponding to binary mask 206”).
Regarding Claim 10, Sabuncu teaches: the system of claim 2, wherein the intermediate MRI reconstruction model is an updated intermediate subsampling model generated in a previous iteration, in response to determining that the intermediate subsampling model satisfies the termination condition, the at least one iteration of the one or more iterations includes: designating the intermediate subsampling model as the subsampling model; and designating the intermediate MRI reconstruction model as the MRI reconstruction model (¶67: “The training system 102 may then minimize the unsupervised loss function (e.g., the function defined in Eq. (4)) that is based on a difference between the ground-truth images 200 and the output reconstructed images 212, by adjusting weights 202 of the anti-aliasing network and adjusting the test under-sampling pattern corresponding to binary mask 206”; the minimization of a loss function results in the last iteration of the training process being the final model).
Regarding Claim 11, Sabuncu teaches: the system of claim 2, wherein the intermediate MRI reconstruction model is the preliminary reconstruction model, and in response to determining that the intermediate subsampling satisfies the termination condition, the at least one iteration of the one or more iterations further includes: designating the intermediate subsampling model as the subsampling model; and generating the MRI reconstruction model by updating the intermediate MRI reconstruction model based on the at least a portion of the at least one training sample (¶67: “The training system 102 may then minimize the unsupervised loss function (e.g., the function defined in Eq. (4)) that is based on a difference between the ground-truth images 200 and the output reconstructed images 212, by adjusting weights 202 of the anti-aliasing network and adjusting the test under-sampling pattern corresponding to binary mask 206”; the minimization of a loss function results in the last iteration of the training process being the final model).
Regarding Claim 14, Sabuncu teaches: the system of claim 1, wherein the at least one processor is further configured to direct the system to perform the operations including: obtaining target subsample k-space data of a subject by performing an MRI scan on the subject according to the subsampling model (¶86: “Knee scan reconstruction experiments were conducted using the New York University (NYU) fastMRI dataset, which is an openly available, large-scale, public data set of raw k-space data of knee scans.”; ¶89: “FIG. 7 shows examples of optimized masks 700 (corresponding to optimized binary masks 206 of FIG. 2)”; Figure 7 shows the subsampling results of using a sub-sampling pattern.); generating a target subsampled MRI image of the subject based on the target subsampled k-space data (¶95: “In FIGS. 10 and 11, reconstructed images generated using the optimized (LOUPE) under-sampling masks 114 are shown in column 910”); and generating a target full MRI image of the subject by processing the target subsampled MRI image using the MRI reconstruction model (¶45: “The output reconstructed images, generated from the down-sampled k-space using the reconstruction model(s) may be high-quality and/or high-resolution images that have approximately the same level of detail and quality as the ground truth images.”).
Regarding Claim 15, Sabuncu teaches: the system of claim 1, wherein the MRI reconstruction model includes at least one of a convolution network or a generative adversarial network (GAN) (¶41: “In an implementation, the DNN includes a convolutional neural network (CNN) such as a full convolutional CNN”).
Regarding Claim 16, Sabuncu teaches: a system for Magnetic Resonance Imaging (MRI), comprising: at least one storage device including a set of instructions (¶98: “a computing device 1510 of computing system 1500 includes at least one processor 1550 for performing actions in accordance with instructions and one or more memory devices 1530 or 1575 for storing instructions and data.”); and at least one processor configured to communicate with the at least one storage device, wherein when executing the set of instructions, the at least one processor is configured to direct the system to perform operations (¶98: “a computing device 1510 of computing system 1500 includes at least one processor 1550 for performing actions in accordance with instructions and one or more memory devices 1530 or 1575 for storing instructions and data.”) including: obtaining target subsampled k-space data of a subject by performing an MRI scan on the subject according to a subsampling model corresponding to an MRI reconstruction model (¶86: “Knee scan reconstruction experiments were conducted using the New York University (NYU) fastMRI dataset, which is an openly available, large-scale, public data set of raw k-space data of knee scans.”; ¶89: “FIG. 7 shows examples of optimized masks 700 (corresponding to optimized binary masks 206 of FIG. 2)”; Figure 7 shows the subsampling results of using a sub-sampling pattern.); generating a target subsampled MRI image of the subject based on the target subsampled k-space (¶95: “In FIGS. 10 and 11, reconstructed images generated using the optimized (LOUPE) under-sampling masks 114 are shown in column 910”); and generating a target full MRI image of the subject by processing the target subsampled MRI image using the MRI reconstruction model, wherein the subsampling model and the MRI reconstruction model are jointly trained using at least one training sample (¶45: “The output reconstructed images, generated from the down-sampled k-space using the reconstruction model(s) may be high-quality and/or high-resolution images that have approximately the same level of detail and quality as the ground truth images.”). 
Regarding Claim 17, Sabuncu teaches: the system of Claim 16, wherein the subsampling model and the MRI reconstruction model are jointing trained according to a model training process including: obtaining the at least one training sample each of which includes full MRI data (¶31: “The input images may be fully sampled images, meaning that the images were obtained with the highest sampling capacity of the imaging system with which they were obtained.”; ¶43: “Training data 112 may include full-resolution MRI images, captured during previous MRI scans of various subjects (e.g., at the full (maximum) resolution of an MRI image system)”); obtaining a preliminary subsampling model and a preliminary MRI reconstruction model (Figure 1: element 108-109: ¶41: “the training system 102 may implement a forward model 108 that encodes the under-sampling process and a machine-learning model 109.”; ¶38: “the image reconstruction system 104 may store a database of reconstruction models 116 (e.g., each corresponding to an optimization of machine-learning model 109, and including parameters 117 such as weights that have been optimized for a corresponding sub-sampling pattern 114 by training system 102)”); and generating the subsampling model corresponding to the MRI reconstruction model by jointly training the preliminary subsampling model and the preliminary MRI reconstruction model using the at least one training sample, the subsampling model being the trained preliminary subsampling model, and the MRI reconstruction model being at least a portion of the trained preliminary MRI reconstruction model (¶42: “Since the performance of a reconstruction model 116 in generating reconstructed images based on under-sampled data depends on the sub-sampling pattern with which the under-sampled data is obtained, training system 102 combines the process of identifying an under-sampling pattern with the process of training a reconstruction model in a single learning operation”).
Regarding Claim 18-19, Claims 18-19 recite a method that is implemented by the apparatus of Claims 1-2. Therefore, the rejections of Claims 1-2 are equally applied. (¶9: “The subject matter disclosed herein relates to a method of training a high-resolution image reconstruction system, while simultaneously optimizing the under-sampling mask for a desired sparsity level”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabuncu as applied to claims above, and further in view of Levy (US 2019/0351261 A1; hereafter: Levy).
Regarding Claim 7, Claim 7 recites an updating procedure that is similar to the methods disclosed in Claims 5 and 6. However, instead of utilizing full reconstructed MRI data as disclosed in Claims 5 and 6, Claim 7 utilizes k-space data to make the comparison and determine if it satisfies the termination condition. Sabuncu by itself does not teach the comparison between target k-space data and the original k-space data.
In a related art, Levy teaches discloses comparing a baseline k-space image with a new k-space to determine whether additional subsampling is needed (¶15). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sabuncu with the above teachings of Levy to incorporate comparing baseline k-space data with target k-space data to determine if additional subsampling or modifying the subsampling model is needed. The motivation in doing so would lie in utilizing an additional data measure to determine if modification of a model is needed that is closer to the data type of the original model. 
Regarding Claim 7, Sabuncu, in view of Levy, teaches: the system of claim 5, wherein in response to determining that the intermediate subsampling model does not satisfy the termination condition, the updating the intermediate subsampling model based on the intermediate MRI reconstruction model and at least a portion of the at least one training sample comprises: for each of the at least a portion of the at least one training sample, generating, based on the predicted full MRI image of the training sample, predicted full k-space data (Sabuncu: ¶45: “The machine-learning model 109 then reconstructs an output (e.g., high-resolution such as full-resolution) image from the input under-sampled (e.g., low-resolution) image, which is then compared (e.g., in image quality) to the original ground truth image to determine the quality of the reconstruction.”; Levy: ¶15 discloses obtaining and storing a new/target k-space image”); obtaining, based on the full MRI data of the training sample, full k-space data (Levy: ¶15 discloses obtaining and storing baseline k-space data); and generating a comparison result between the predicted full k-space data and the full k-space data of the training sample (Sabuncu: ¶62: “This network takes a complex-valued under-sampled image, represented as two-channels, and aims to minimize the reconstruction error – the squared difference between the magnitude images of ground truth and the reconstruction.”; Levy: ¶15 discloses being able to computationally compare a new k-space image with a baseline k-space image); and updating the intermediate subsampling model based on the comparison result of each of the at least a portion of the at least one training sample (Sabuncu: ¶67: “The training system 102 may then minimize the unsupervised loss function (e.g., the function defined in Eq. (4)) that is based on a difference between the ground-truth images 200 and the output reconstructed images 212, by adjusting weights 202 of the anti-aliasing network and adjusting the test under-sampling pattern corresponding to binary mask 206”; the minimization of a loss function typically terminates the learning process and results in a set of final parameters and final model.”).
Regarding Claim 8, Sabuncu, in view of Levy, teaches: the system of claim 7, wherein the intermediate subsampling model defines a plurality of first k-space lines among a plurality of k-space lines, for each of the at least a portion of the at least one training sample, the full k-space data comprises first data of each of the plurality of k-space lines, and the predicted full k-space data comprises second data of each of the plurality of k-space lines (Levy: ¶15 discloses a baseline k-space image having specific baseline regions of k-space data and a target k-space image with specific target regions of k-space data; while k-space lines are not explicitly mentioned, regions having specific k-space data is a reasonable alternative and would function in a similar manner to k-space lines), and the generating a comparison result between the predicted full k-space data and the full k-space data of the training sample comprises: determining one or more second k-space lines by removing the plurality of first k-space lines from the plurality of k-space lines; and for each one of the one or more second k-space lines, determining a difference between the first data of the second k-space line and the second data of the second k-space line, the comparison result comprising the difference corresponding to the each of the one or more second k-space lines (Levy: ¶15 discloses “computationally compare the comparative k-space image with the baseline k-space image to identify one or more first image regions of the k-space associated with a changed characteristic within the target region”; a difference between the baseline k-space data and the comparative k-space data is determined; ¶36 of Levy provides additional details as to how the determination is made).

Claims 12-13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sabuncu as applied to claims above, and further in view of Zhang et al. (US 2022/0130017 A1; hereafter: Zhang).
Regarding Claim 12, Sabuncu teaches: the system of claim 1, wherein the full MRI data of each of the at least one training sample is acquired based on a first MRI sequence, the subsampling model corresponds to the first MRI sequence (¶31: “The input images may be fully sampled images, meaning that the images were obtained with the highest sampling capacity of the imaging system with which they were obtained.”; ¶43: “Training data 112 may include full-resolution MRI images, captured during previous MRI scans of various subjects (e.g., at the full (maximum) resolution of an MRI image system)”), and the at least one processor is further configured to direct the system to perform the operations including: obtaining at least one second training sample each of which includes second full MRI data acquired based on a second MRI sequence (¶31: “The input images may be fully sampled images, meaning that the images were obtained with the highest sampling capacity of the imaging system with which they were obtained.”; ¶43: “Training data 112 may include full-resolution MRI images, captured during previous MRI scans of various subjects (e.g., at the full (maximum) resolution of an MRI image system)”) but does not explicitly teach for each of the at least one second training sample, generating a reference image corresponding to the first MRI sequence based on the subsampling model and the MRI reconstruction model and training the two models with a second training sample and the reference image.
In a related art, Zhang teaches: for each of the at least one second training sample, generating a reference image corresponding to the first MRI sequence based on the subsampling model and the MRI reconstruction model and training the two models with a second training sample and the reference image (¶43: “The model may be trained using a reference image of target quality that has a relatively high SNR and better resolution.”; ¶43: “the deep learning model may adaptively tune model parameters to approximate the reference image of target quality from an initial set of the input images, and outputting an improved image quality.”) for more robust and improved training of models.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sabuncu with the above teachings of Zhang to incorporate generating a reference image and training a model with said reference image. The motivation in doing so would lie in a more robust and improved training process for models.
Sabuncu, in view of Zhang, teaches: obtaining a second preliminary subsampling model and a second preliminary MRI reconstruction model (Sabuncu: ¶41: “the training system 102 may implement a forward model 108 that encodes the under-sampling process and a machine-learning model 109.”; Sabuncu: ¶38: “the image reconstruction system 104 may store a database of reconstruction models 116 (e.g., each corresponding to an optimization of machine-learning model 109, and including parameters 117 such as weights that have been optimized for a corresponding sub-sampling pattern 114 by training system 102)”); and generating a second subsampling model and a second MRI reconstruction model corresponding to the second MRI sequence by jointly training the second preliminary subsampling model and the second preliminary MRI reconstruction model using the at least one second training sample and the at least one reference image, the second subsampling model being the trained second preliminary subsampling model, and the second MRI reconstruction model being the trained second preliminary MRI reconstruction model (Sabuncu: ¶42: “Since the performance of a reconstruction model 116 in generating reconstructed images based on under-sampled data depends on the sub-sampling pattern with which the under-sampled data is obtained, training system 102 combines the process of identifying an under-sampling pattern with the process of training a reconstruction model in a single learning operation”; Zhang: ¶43: “The model may be trained using a reference image of target quality that has a relatively high SNR and better resolution.”; Zhang: ¶43: “the deep learning model may adaptively tune model parameters to approximate the reference image of target quality from an initial set of the input images, and outputting an improved image quality.”). 
Regarding Claim 13, Sabuncu, in view of Zhang, teaches: the system of claim 12, wherein for each of the at least one second training sample, the generating a reference image corresponding to the first MRI sequence based on the subsampling model and the MRI reconstruction model comprises: generating, based on the subsampling model and the second full MRI data of the second training sample, a subsampled MRI image (Sabuncu: ¶86: “Knee scan reconstruction experiments were conducted using the New York University (NYU) fastMRI dataset, which is an openly available, large-scale, public data set of raw k-space data of knee scans.”; Sabuncu: ¶89: “FIG. 7 shows examples of optimized masks 700 (corresponding to optimized binary masks 206 of FIG. 2)”; Figure 7 shows the subsampling results of using a sub-sampling pattern.; Sabuncu: ¶75 further discloses other subsampling models/patterns that are used as a benchmark for the trained model); and generating the reference image by processing the subsampled MRI image using the MRI reconstruction model (Sabuncu: ¶45: “The output reconstructed images, generated from the down-sampled k-space using the reconstruction model(s) may be high-quality and/or high-resolution images that have approximately the same level of detail and quality as the ground truth images.”; Sabuncu: ¶75 further discloses other subsampling models/patterns that are used as a benchmark for the trained model).
Regarding Claim 29, Claim 29 recite a method that is implemented by the apparatus of Claim 12. Therefore, the rejection of Claim 12 is equally applied. (Sabuncu: ¶9: “The subject matter disclosed herein relates to a method of training a high-resolution image reconstruction system, while simultaneously optimizing the under-sampling mask for a desired sparsity level”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (US 2019/0122398 A1), Kim et al. (US 2021/0035337 A1), Park et al. (US 2017/0061620 A1), Lee et al. (US 2019/0059780 A1), Migukin et al. (US 2017/0053402 A1), Block et al. (US 9,297,873 B2), Ye et al. (US 2020/0072933 A1), Pawar et al. (US 2021/0224952 A1)
B. Gözcü et al., "Learning-Based Compressive MRI," in IEEE Transactions on Medical Imaging, vol. 37, no. 6, pp. 1394-1406, June 2018, doi: 10.1109/TMI.2018.2832540.
Bahadir, Cagla Deniz, Adrian V. Dalca, and Mert R. Sabuncu. "Learning-based optimization of the under-sampling pattern in MRI." International Conference on Information Processing in Medical Imaging. Springer, Cham, 2019.
Hyun, Chang Min, et al. "Deep learning for undersampled MRI reconstruction." Physics in Medicine & Biology 63.13 (2018): 135007.
D. Lee, J. Yoo, S. Tak and J. C. Ye, "Deep Residual Learning for Accelerated MRI Using Magnitude and Phase Networks," in IEEE Transactions on Biomedical Engineering, vol. 65, no. 9, pp. 1985-1995, Sept. 2018, doi: 10.1109/TBME.2018.2821699.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        /ALEX KOK S LIEW/Primary Examiner, Art Unit 2668